internal_revenue_service number release date index number ------------------------------------------ ---------------------------- ----------------- ----------------------------- in re ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-121716-08 date date target ----------------------------- ---------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------- acquiring ------------------------------- ---------------------------------------------------------------------------- -------------------------------------------------------------------- a b c state a state b business x dear -------------- ----------- --- ---- ------------- ------------- -------------------------------------------- we respond to your request dated date for rulings on the federal_income_tax consequences of a proposed transaction additional information was submitted in a letter dated date the information submitted for consideration is summarized below target is a state a holding_company that is taxed as a subchapter_s_corporation for federal_income_tax purposes target is owned by a shareholders target owns plr-121716-08 between b percent and c percent an amount that is greater than percent but less than percent of the outstanding common_stock of acquiring acquiring’s only class of stock target’s principal asset is the stock of acquiring which value constitutes the majority of acquiring’s value target has no business operations acquiring is a state b corporation that is taxed as a subchapter_c_corporation for federal_income_tax purposes and is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return acquiring is engaged in business x for what have been represented as valid business purposes target proposes to merge in a statutory merger pursuant to the laws of states a and b with and into acquiring the following will occur as a result of the merger i ii target will transfer all of its assets to acquiring solely in exchange for shares of acquiring stock the target stock will be converted into shares of acquiring stock and target will cease to exist by operation of applicable state law the following representations have been made with respect to the proposed transaction a b c the fair_market_value of acquiring stock and other consideration received by each target shareholder will approximately equal the fair_market_value of the target stock surrendered in the exchange there is no plan or intention for acquiring or any person related as defined in sec_1_368-1 of the income_tax regulations to acquiring to acquire or redeem during the five-year period beginning on the date of the proposed transaction any of the acquiring common_stock issued in the transaction either directly or indirectly or through any transaction agreement or arrangement with any other person during the five-year period ending on the date of the proposed transaction i neither acquiring nor any person related as defined in sec_1_368-1 to acquiring will have acquired target stock with consideration other than acquiring stock ii neither target nor any person related as defined in sec_1_368-1 determined without regard to sec_1_368-1 to target will have acquired or redeemed target stock will consideration other than acquiring stock or target stock and iii no distributions will have been made with respect to target stock other than ordinary normal regular dividend distributions made pursuant plr-121716-08 to target’s historic dividend paying practice either directly or through any transaction agreement or arrangement with any other person acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the transaction except for dispositions made in the ordinary course of business or transfers described in sec_368 of the internal_revenue_code acquiring target and the shareholders of target will pay their respective expenses if any incurred in connection with the transaction there is no intercorporate indebtedness existing between target and acquiring that was issued acquired or will be settled at a discount no two parties to the transaction are investment companies as defined in sec_368 and iv target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 target has no liabilities that will be assumed as determined under sec_357 by acquiring in the reorganization target and acquiring are both solvent and will be solvent as of the date of the merger d e f g h i j based solely on the information submitted and on the representations set forth above we rule as follows with respect to the proposed transaction provided that the transaction qualifies as a statutory merger under applicable state law the acquisition by acquiring of target solely in exchange for acquiring stock will qualify as a reorganization under sec_368 acquiring and target each will be a party to the reorganization within the meaning of sec_368 target will recognize no gain_or_loss on the transfer of its assets to acquiring pursuant to the plan of merger and in exchange for acquiring stock sec_361 target will recognize no gain_or_loss on the distribution of the acquiring stock to its shareholders sec_361 plr-121716-08 a target shareholder will recognize no gain_or_loss on the receipt of acquiring stock including a fractional share interest in exchange for target stock pursuant to the plan of merger sec_354 a target shareholder’s total basis in the acquiring stock including a fractional share interest received pursuant to the plan of merger will equal the basis of the target stock held immediately before the merger sec_358 a shareholder may specifically identify basis under sec_1 a target shareholder’s holding_period in the acquiring stock received pursuant to the plan of merger will include the holding_period of the target stock on which the distribution is made provided that the target stock was held as a capital_asset on the date of the exchange sec_1223 the holding_period will reflect an identification of specific basis under sec_1_358-2 the acquiring group will remain in existence after the merger with acquiring continuing as the common parent of the acquiring group sec_1_1502-75 acquiring will recognize no gain_or_loss on the receipt of target assets in exchange for acquiring stock sec_1032 acquiring will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of target as of the close of the date of the transaction any deficit in the earnings_and_profits of acquiring or target will be used only to offset earnings_and_profits accumulated after the date of the transaction sec_381 and sec_1_381_c_2_-1 acquiring will succeed to and take into account the items of target described in sec_381 as of the close of the day of the transaction the items will be taken into account by acquiring subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-121716-08 this letter is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely _____________________________ ken cohen senior technician reviewer branch office of associate chief_counsel corporate
